Dore, J.
(dissenting). On the prior appeal, the fee owner, as appellant,
chiefly contended that the net rental value and the rent reserved were made synonymous by the terms of the lease requiring periodic arbitrations to fix the rent; and that, therefore, the interest of the lessee in any award was necessarily nil. If we intended to sustain that legal contention of the fee owner on the first appeal, we would have reversed on the law, and dismissed the lessee’s claim. But we did not do that; in directing a new trial, we overruled the' fee owner’s main legal contention.
On the new trial neither side offered any additional evidence. The learned trial court, however, following the prior directions of this court, abandoned the formula which we considered erroneous and made his decision based on the fair market value of the leasehold taking into consideration all the factors we directed should be considered; and on the basis of all the evidence, on his view of the property and his wide experience in property valuation including numerous parcels in the area in question, fixed the damage value to the lessee. There was sufficient evidence on the basis of which the trial court could and did properly determine a rental value in excess of the rent reserved.
*927On the merits and in fairness and justice, the owner should not be allowed to seize for itself the entire award. The fee owner leased to this lessee an antiquated ice house; the lessee by the expenditure of nearly $40,000 transformed this worthless ice house into a modern first-class super-service gasoline station; for these improvements created by the lessee the fee owner has now-received $110,000 and an additional $67,000 for the land making a total of $177,000. When it received $110,000 for the improvement, the owner received the full benefit of all the money, labor and skill expended solely by the lessee. But it is not satisfied; it seeks to deprive the lessee of any part of the award.
I dissent and vote to affirm the supplemental and amended final decree with interest to the lessee from the date of vesting of title in the city to the date of payment, with costs to the lessee, claimant-respondent.
Peek, ,P. J., Callahan, Breitel and Bastow, JJ., concur in Per Curiam opinion; Dore, J., dissents and votes to affirm in opinion.
Decree modified in accordance with the opinion herein, without costs. Settle order on notice.